 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
       UNITED STATES OF AMERICA,
 8                          Plaintiff,
                                                      CR18-16 TSZ
 9         v.
                                                      MINUTE ORDER
10     JONATHAN RUSHING,
11                          Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)     Defendant’s Motion to Suppress Evidence Obtained in the Seizure and
14
     Search of the Lexus Automobile, docket no. 337, is DENIED for the reasons stated in the
     Court’s Order dated October 8, 2019, docket no. 316.
15
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17         Dated this 22nd day of October, 2019.

18
                                                     William M. McCool
19                                                   Clerk

20                                                   s/Karen Dews
                                                     Deputy Clerk
21

22

23

     MINUTE ORDER - 1
